                 Case 2:19-cv-00291-BJR Document 75 Filed 08/03/20 Page 1 of 1



 1                                                       HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
      CONNIE HARRIS, KRISTI SCOCCO, et                   CIVIL ACTION NO. 2: 19-cv-00291-BJR
 9
      al., as individuals,
10                                                       ORDER OF DISMISSAL OF ALL
                             Plaintiffs,                 CLAIMS
11
                vs.
12
      U.S. BANKCORP, BANK OF AMERICA,
13    N.A., & KEYCORP, national banking
      associations,
14

15                           Defendant.

16

17                                               ORDER

18            Based upon FRCP 41 and the Stipulation of Dismissal of All Claims filed by the parties,

19 all claims and causes of action by the remaining Plaintiffs in this action shall be and are hereby

20 dismissed with prejudice.

21            IT IS SO ORDERED this 3rd day of August, 2020.

22

23

24                                                       A
                                                         Barbara       Jacobs      Rothstein
25                                                       U.S. District Court Judge
26

27

      ORDER OF                                                     Attorney West Seattle, P.S.
      DISMISSAL - 1                                              5400 California Ave. SW Ste E
                                                                       Seattle, WA 98136
     4850-5047-8243\1
